Citation Nr: 1416943	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-31 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Propriety of the reduction (from 40 to 10 percent) in the rating for degenerative joint disease (DJD) of the right hip, effective May 1, 2010.

2.  Propriety of the reduction (from 40 to 10 percent) in the rating for DJD of the left hip, effective May 1, 2010.

3.  Entitlement to increases in the 'staged' (10 percent prior to January 28, 2009, and 30 percent from that date) ratings assigned for the Veteran's esophageal reflux with status post scars.

4.  Entitlement to an effective date earlier than January 28, 2009, for the grant of service connection for mood disorder.

5.  Entitlement to an effective date earlier than January 28, 2009, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to an effective date earlier than January 28, 2009, for the grant of basic eligibility to Dependents' Educational Assistance (DEA).

7.  Entitlement to service connection for a skin disorder of the right foot.

8.  Entitlement to service connection for residuals of heart attacks with scarring.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for residuals of kidney cancer.

11.  Entitlement to service connection for sleep apnea, to include as secondary to esophageal reflux.


REPRESENTATION

Appellant represented by:	Mary Ann Lewellyn, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1972 to February 1996.  The rating reduction issues are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) that reduced the rating for DJD of each hip from 40 to 10 percent, effective May 1, 2010.  The effective date issues are before the Board on appeal from an August 2010 rating decision of the Columbia, South Carolina RO that granted service connection for mood disorder, awarded an increased (from 10 to 30 percent) rating for esophageal reflux with status post scars, granted a TDIU rating, and granted DEA, all effective from January 28, 2009.

[Also pertinent to the effective date issues, the Board finds that the Veteran previously perfected an earlier appeal of certain issues arising from a November 2006 rating decision that granted service connection for esophageal reflux, rated 0 percent, and denied service connection for a psychiatric disability.  He He appealed the denial of service connection for psychiatric disability and the rating assigned for esophageal reflux.  An August 2008 rating decision increased the rating for esophageal reflux to 10 percent.  Following an August 2008 statement of the case (SOC), the RO determined that correspondence received in October 2008 did not qualify as a substantive appeal because the author was not recognized as the Veteran's representative.  The Board has determined that, under the circumstances, it is appropriate to accept the October 2008 correspondence as reflecting the Veteran's intentions and, thus, may be considered a substantive appeal.  Accordingly, the matter of the initial rating assigned for esophageal reflux is in appellate status; an intervening (August 2010) rating decision increased the rating for esophageal reflux with scars to 30 percent effective January 28, 2009).  The appeal seeking service connection for a psychiatric disability was resolved by an August 2010 rating decision award of service connection for a mood disorder (that includes depression and cognitive impairment).  The earlier effective date claim arises from the grant of service connection.] 

The October 2008 correspondence also references the increased ratings awarded for the Veteran's hip disabilities without presenting argument or contention seeking further entitlement; the Board finds that the October 2008 correspondence did not appeal the hip disability rating assignments.  The appeal of the reduction of the Veteran's bilateral hip disability ratings arises from a February 2010 rating decision that implemented the reductions.

The October 2008 correspondence also refers to issues of service connection for a skin disorder of the right foot, residuals of heart attacks with scarring, hypertension, residuals of kidney cancer, and sleep apnea, which were addressed in an August 2008 SOC.  Although the October 2008 correspondence is not entirely clear regarding the intention for appellate review, it presents arguments in support of the right foot skin disorder, hypertension, and residuals of heart attacks claims; it more generally expresses disagreement on the kidney cancer and sleep apnea issues, expressing "we do not concede" these issues.  To maintain consistency with the acceptance of the October 2008 correspondence as a substantive appeal on other issues, the Board must also accept the October 2008 correspondence as a substantive appeal on the issues of service connection for a skin disorder of the right foot, residuals of heart attacks with scarring, hypertension, residuals of kidney cancer, and sleep apnea.  Accordingly, the Board finds that the issues of service connection for a skin disorder of the right foot, residuals of heart attacks with scarring, hypertension, residuals of kidney cancer, and sleep apnea are in appellate status.  

The Veteran testified at an RO hearing in January 2010 (addressing the reduction issues) and appeared at an RO informal conference in April 2010.  The formal hearing transcript and the informal conference report are included in the record.  He also requested a hearing before the Board; after such hearing was scheduled (in October 2012) he withdrew the request in writing (that month).  

During the course of the appeal challenging the propriety of the reduction of the ratings for the hips, the Veteran's representative has asserted that the Veteran's hip disabilities are now more severe than the post-reduction assigned ratings reflect.  Claims seeking increased ratings for the hip disabilities are not in appellate status at this time (they have not been adjudicated by the RO in the first instance).  Such claims are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  In an October 2012 written statement, the Veteran appears to be seeking to reopen a claim of service connection for pulmonary disabilities.  Such claim has not been addressed by the AOJ, and the Board does not have jurisdiction in the matter.  It also is referred to the AOJ for appropriate action.

The issues of entitlement to increased ratings for esophageal reflux, entitlement to earlier effective dates for awards of TDIU and DEA, and all of the service connection issues on appeal are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  Following a VA examination, a June 2009 rating decision proposed to reduce (from 40 to 10 percent) the ratings for the Veteran's right and left hip disabilities; he was notified of the proposal by a June 2009 letter; the reduction was implemented (effective May 2010) by a February 2010 rating decision.

2.  The 40 percent ratings for the Veteran's right and left hips DJD were not in effect for 5 years, and the reduction of the ratings to 10 percent, each, effective May 1, 2010, was based on an examination showing improvement (improved motion).

3.  The Veteran initiated an appeal of a November 2006 rating decision that denied service connection for a psychiatric disorder, and perfected the appeal by filing a timely substantive appeal in October 2008 (following an August 2008 SOC); the appeal has remained pending.

4.  The first communication from the Veteran to VA indicating that he was seeking service connection for a psychiatric disability was received on December 30, 2005 (more than one year after his separation from active duty); this claim was pending when service connection for a mood disorder was granted in August 2010.




CONCLUSIONS OF LAW

1.  The reduction of the rating for right hip DJD from 40 percent to 10 percent effective May 1, 2010 did not involve a due process violation, and was proper.  38 U.S.C.A. §§  1155, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Codes (Codes) 5010, 5251-5253 (2013).

2.  The reduction of the rating for left hip DJD from 40 percent to 10 percent effective May 1, 2010 did not involve a due process violation, and was proper.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Codes 5010, 5251-5253 (2013).

3.  An earlier effective date of December 30, 2005 (but not earlier) is warranted for the Veteran's award of service connection for mood disorder.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.104, 3.151, 3.155, 3.156, 3.160, 3.400, 20.200, 20.201, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
Regarding the earlier effective date issue being addressed by a Board decision at this time (concerning the grant of service connection for a mood disorder), the appeal is from the initial rating assigned with a grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2011 SOC provided notice on the 'downstream' issue of an earlier effective date for the award, and a September 2011 supplemental SOC (SSOC) readjudicated the matter after the Veteran had opportunity to respond.

The Veteran has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  Copies of the Veteran's service treatment records (STRs) are associated with his claims file.  His pertinent available postservice treatment records (and records from Social Security Administration (SSA)) have been secured, including his VA medical records.  VA's duty to assist is met.

Regarding the rating reduction issues on appeal, the regulations governing reductions of evaluations for compensation contain their own notification and due process requirements (which are discussed in greater detail below).  38 C.F.R. § 3.105(e), (i).  Therefore, the notice provisions of the VCAA do not apply to the rating reduction issues on appeal.

The reduction in the rating was based on an examination arranged by the RO.  A review of the examination report found it to be adequate for rating purposes.  The Veteran has not identified any outstanding evidence pertinent to the propriety of the reduction.  The Board finds that VA has no further duty to assist the Veteran with respect to the questions being decided.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The Veteran's testimony elicited by his representative and the hearing officer at the January 2010 RO hearing included discussion of the elements necessary to substantiate the current appellate claims; by his testimony he demonstrated that he is aware of the elements necessary to substantiate his claims, and what must still be shown.  He has not alleged prejudice from a hearing notice deficiency.

Rating Reductions for both Hips

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The RO has rated the Veteran's disability of the bilateral hips under Code 5010-5252 for traumatic arthritis manifested by limited flexion of the thigh.  The Board finds that designation appropriate, and has also considered whether ratings under alternative Codes 5250 through 5255 would also be appropriate.

Under Code 5252, a 10 percent rating is warranted for flexion of the thigh limited to 45 degrees.  A 20 percent rating is warranted for flexion of the thigh limited to 30 degrees.  A 30 percent rating is warranted for flexion of the thigh limited to 20 degrees.  A 40 percent rating is warranted for flexion of the thigh limited to 10 degrees.  38 C.F.R. § 4.71a, Code 5252.

Under Code 5010, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a, Code 5010. 

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Code 5003.

Under Code 5251, a maximum 10 percent rating is warranted for extension of the thigh limited to 5 degrees.  38 C.F.R. § 4.71a, Code 5251.

Under Code 5253, a 10 percent rating is warranted for limitation of rotation of the thigh, cannot toe-out the affected leg more than 15 degrees; a 10 percent rating is also warranted for limitation of adduction of the thigh, cannot cross legs.  A 20 percent rating is warranted for limitation of abduction of the thigh, with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Code 5253.

Consideration of other diagnostic codes for rating hip disability (5054, 5250, 5254, 5255) is inappropriate in this case as the Veteran's bilateral hip disability does not include the pathology required in the criteria for those Codes (postoperative hip replacement, ankylosis, flail joint, or nonunion/malunion of the femur, respectively).  38 C.F.R. § 4.71a.

Notably, normal hip flexion is zero to 125 degrees, and hip abduction is zero to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which the 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

VA's Office of General Counsel (OGC) has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991).  OGC held that this regulation applies only where there is both (1) a reduction in evaluation of a service-connected disability, and (2) a reduction or discontinuance of compensation payable.  A reduction in evaluation with no corresponding reduction in compensation does not meet the criteria of 38 C.F.R. § 3.105(e).  Here, the February 2010 rating decision resulted in a reduction of the combined rating for service-connected disability from 80 percent to 60 percent.  Accordingly, the due process requirements of 38 C.F.R. § 3.105(e) apply.

Considering the provisions of 38 C.F.R. § 3.105(e), the rating reductions in this case did not involve due process violation.  The RO notified the Veteran that he had 60 days to present additional evidence showing that compensation should be continued at the prior level; a June 2009 reduction proposal letter provided such notice.  The June 2009 reduction proposal letter also notified the Veteran the he may request a predeterminations hearing; such a hearing was actually accomplished, with the Veteran participating in a January 2010 hearing prior to the February 2010 rating decision implementing the reductions.

The analysis proceeds to whether the reduction was factually warranted.  General regulatory requirements for disability ratings must be met in making a determination regarding whether improvement is shown.  Brown v. Brown, 5 Vet. App. 413 (1993).  The entire recorded history of the disability must be reviewed. 38 C.F.R. §§ 4.1, 4.2.  The evidence must reflect an actual change in the disability and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must further show that the disability has improved in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced.  38 C.F.R. §§ 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 3.344(a) ratings for disabilities subject to episodic improvement will not be based on a single examination, and reductions should not be based on an examination that was less thorough and complete than the examination on which the rating was assigned.  The provisions of 38 C.F.R. § 3.344(a) do not apply where, as here, a rating was not in effect for 5 years, or the disability has not stabilized.  38 C.F.R. § 3.344(c).  (The 40 percent ratings for the hips were both in effect from December 2005 to May 2010.)

The Board finds that the reduction in each rating from 40 percent to 10 percent, effective May 1, 2010, was supported by the factual record and in accordance with the governing law and regulations, and was proper.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, including in Virtual VA and in the Veterans Benefits Management System, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The 40 percent ratings had been assigned primarily on the basis of clinical findings documented in a December 2007 VA examination report.  The December 2007 VA examination report indicates that "Range of motion of the bilateral hips is difficult for the Veteran to perform."  Right hip flexion was 0 to 10 degrees with pain.  Left hip flexion was from 0 to 8 degrees with pain.  Right hip extension was 0 to 2 degrees with pain.  Right hip abduction was 0 to 5 degrees with pain.  Left hip abduction was 0 to 5 degrees with pain.  Right hip adduction was 0 to 10 degrees with pain.  Left hip adduction was 0 to 10 degrees with pain.  The Veteran was noted to be "unable" to perform external or internal rotation of either hip.  At that time, the Veteran reported constant hip pain every day, with flare-ups every day lasting for one to two minutes.  The Veteran was unable to walk more than two-tenths of a mile and he could not stand for more than 5 minutes.  X-ray findings showed "Mild bilateral osteoarthritis of the hips."

The Board finds that the clinical findings shown on the December 2007 examination are substantially inconsistent with the level of impairment shown on all of the other VA examination reports of record, including three subsequent reports.  The Board observes, in passing, that an earlier August 2006 VA examination report shows significantly greater ranges of motion for the bilateral hips than does the December 2007 VA examination report.

A March 2009 VA examination report notes that the Veteran reported that his hips pop and grind, with constant pain bilaterally.  He described flare-ups with frequency of two to three times per week, lasting "a few seconds to a few minutes," requiring him to sit down.  He reported that he was unable to walk more than five minutes, and that "his back will stop him from walking before his hips will."  He indicated that he was unable to stand more than five to ten minutes with his cane, and that he has to stop standing due to a combination of back and hip pain.  The VA examiner observed that the Veteran walked with a limp, using a cane.  Examination revealed normal "5/5" strength, normal sensation, and normal reflexes in the lower extremities with no muscle atrophy noted.  Range of motion testing of the hips revealed "[h]e can flex to 100 [degrees] with pain at 100" with no additional functional loss of movement due to factors such as weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease ("no DeLuca").  Testing also revealed extension to 30 degrees with pain at the 30 degree position, abduction to 20 degrees with pain at the 20 degree position, external rotation to 30 degrees with pain at the 30 degree position, and internal rotation to 30 degrees with pain at the 30 degree position.  For all ranges of motion, the VA examiner found no additional functional loss of movement due to factors such as weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  The VA examiner found "[n]o pain on range of motion or flare-ups ... except as stated above," and found "no additional limitation by pain, fatigue, weakness or lack of endurance following repetitive use."

As of the March 2009 VA examination, the schedular requirements for a rating in excess of 10 percent for hip were not met as to either hip.  The Board has considered that degenerative joint disease of the hips is a disability that is generally not expected to improve over time.  However, even after the March 2009 VA examination, subsequent evidence suggests that the findings of the March 2009 examination are a more accurate account of the level of disability than was the December 2007 VA examination report.  The Veteran's representative argues, including in September 2011 written argument, that the Veteran's improved function was due to changes in his prescribed medications and should not be viewed as improvement of the disability.  The Board observes that functional improvement, even if it was due to medication was nonetheless improvement in the functional deficit that provided the basis for the prior rating.  The evidence of record shows a sustained substantial improvement of the functional range of motion of both hips that corresponds to the criteria for a 10 percent rating for each hip.

A September 2010 VA examination report shows that the Veteran reported that an injection had helped his symptoms, but his pain was constant.  He reported no swelling, no grinding, no use of a brace.  He reported that the hips do pop and he does use a cane.  The Veteran described that he was taking Vicodin which was helping.  The pain in the hips was the same pain each time except for flares, which took place every day, varied in frequency, occur with prolonged walking or standing, and last for "2 to 3 seconds" and he cannot do any physical activity with the flare.  Discussion of functional limitation noted that the Veteran was only able to walk for "less than a block," was unable to stand more than 3 to 5 minutes, and "sitting is no problem."  The examiner noted that the Veteran was in no acute distress and walked with a limp to his gait using a cane.

September 2010 physical examination revealed pain to palpation of the lateral aspect of the bilateral hips.  No edema was noted.  Strength of the lower extremities was 5/5.  There was no muscle atrophy and there was normal muscle tone.  Bilateral hip flexion was to 100 degrees on three repetitions, with pain at the 100 degree position.  Bilateral hip extension was to 30 degrees on three repetitions, with pain at the 30 degree position.  Bilateral hip adduction was to 25 degrees on three repetitions, with pain at the 25 degree position.  Bilateral hip abduction was to 30 degrees on three repetitions, with pain at the 30 degree position.  Bilateral hip external rotation was to 45 degrees on three repetitions, with pain at the 45 degree position.  Bilateral hip internal rotation was to 30 degrees on three repetitions, with pain at the 30 degree position.  The VA examiner expressly noted that there was no pain on range of motion or flare-ups except as noted above and there was "no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use."  The examiner noted that X-rays in December 2007 showed "mild" bilateral arthritis of the hips, and new X-ray diagnostic imaging in September 2010 showed this was "unchanged from 12/20/07."

A May 2011 VA examination report concerning the Veteran's bilateral hips shows that examination revealed "no change since the 9/16/2010 evaluation," and the examiner "would therefore refer the reader back to that examination."

The Board does not find that the more recent VA examination reports reflect inspections of the Veteran's limitations less thorough than those on December 2007 VA examination.  The more recent VA examination reports expressly document range of motion testing results including with specific findings of pertinent ranges of motion, the impact of pain, repetitive motion testing, and the other pertinent aspects of functional loss due to hip disability.  The basis for the assignment of a 40 percent rating for each hip (further limitations due to pain and use) was no longer present at the time of the March 2009 VA examination.  The subsequent evidence shows that the greater level of bilateral hip ranges of motion shown in March 2009 (relative to December 2007) has been sustained.  Therefore, the reduction in the ratings was factually warranted and restoration of the 40 percent ratings is not warranted in this case.

Entitlement to an Effective Date Prior to January 28, 2009 for the Grant of Service Connection for Mood Disorder

The October 2008 Substantive Appeal

On December 30, 2005, the Veteran filed an original claim seeking service connection for a psychiatric disorder (the claim was clarified in January 2006).  A November 2006 rating decision denied the claim.  The Veteran filed a notice of disagreement (NOD) in December 2007, and an SOC was issued in August 2008.

The RO determined that the Veteran never submitted a timely legally valid substantive appeal to perfect an appeal of any issues addressed in the August 2008 SOC.  In essence, the RO found that an October 2008 written presentation submitted on the Veteran's behalf by M.L. could not be accepted as a substantive appeal because M.L. was not properly established as the Veteran's appointed representative as of that time.  The Veteran asserts (including in June 2009) that he filed a VA Form 21-22 in August 2008 attempting to appoint M.L. as his representative.  Review of the claims-file reveals that a VA Form 21-22 is of record with a date of receipt stamp from December 2008; the Veteran entered a date in August 2008 as the date of the appointment.  (Because the VA Form 21-22 is not formally appropriate for this specific type of appointment, the Veteran later submitted the correct VA Form 21-22a in November 2009 to confirm his appointment of M.L. as his representative.)  Although the record reflects significant confusion with regard to the communication between the Veteran and the RO on the matter of his intent to appoint M.L. as his representative, the Board finds that it is reasonably clear that the Veteran intended to appoint M.L. as his representative and was attempting to make such an appointment at the time of M.L.'s October 2008 written submission prepared on his behalf.  To afford the Veteran every appropriate consideration in this appeal, the Board finds that it is most appropriate to accept that the October 2008 written submission from M.L. may be reasonably viewed as a qualifying substantive appeal for certain issues in this matter; it is otherwise timely to perfect an appeal following the August 2008 SOC.

Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. §  5110(a); 38 C.F.R. § 3.400(b)(2).  However, if a claim is received within one year following discharge or release from service, the effective date of an award for disability compensation to a veteran shall be the day following the date of discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2); see also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim includes any communication or action that indicates an intent to apply for VA benefits and identifies the benefit sought.  Such communication can be from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris.  38 C.F.R. § 3.155.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim. Id.

VA has a duty to "fully and sympathetically develop the veteran's claim to its optimum" in order to determine whether an informal claim was raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In January 2009, the Veteran claimed service connection for a psychiatric disorder.  An August 2010 RO rating decision (in pertinent part) granted service connection for mood disorder, rated 70 percent, effective January 28, 2009 (the date of receipt of the claim to reopen recognized by the RO as pending at that time).  The Board has determined that an October 2008 written submission from M.L. may reasonably be considered a substantive appeal perfecting an appeal on the claim for service connection for psychiatric disability originally filed in December 2005.

In the Veteran's December 30, 2005 claim, the Veteran reported that he suffered from symptoms of "depression / anxiety" since the 1990s.  A May 2008 private neuropsychiatric evaluation report establishes a diagnosis of "major depressive disorder, with anxiety."  A May 2010 VA psychiatric examination report shows that the Veteran gave a history of psychiatric symptoms beginning in the 1990s.  His wife was in attendance and generally endorsed his reported symptoms on the basis of her own lay observations.  The May 2010 VA examiner diagnosed "Mood disorder .... mood disorder is depression with occasional anger" in addition to "major depressive disorder."

The August 2010 RO rating decision granted service connection for "mood disorder (also claimed as stress and anxiety)" as a "TOTAL GRANT OF BENEFTIS SOUGHT ON APPEAL FOR THIS ISSUE" effective from "January 28, 2009, the date the claim was received."  As discussed above, the Board finds that the earliest pending claim for this benefit was actually the original December 30, 2005 claim filed by the Veteran; this was more than a year after the Veteran's separation from service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The elements of a successful secondary service connection claim are: Evidence of a disability for which service connection is sought; a disability that is already service connected; and competent evidence that the service connected disability caused or aggravated the disability for which service connection is sought.

The Board finds that the Veteran is competent and credible in reporting his psychiatric symptoms at least as early as his filing of the claim in December 2005, and the reported symptoms have now been attributed to the service-connected psychiatric pathology by multiple competent medical professionals.  There is no persuasive evidence contradicting the Veteran's assertions of symptomatology dating back to December 2005, nor is there any significant evidence indicating that the Veteran's currently diagnosed psychiatric pathologies did not exist as of the time of his filing the claim in December 2005.  The RO awarded service connection for mood disorder on the basis that the psychiatric pathology was shown to be secondary to service-connected disabilities; the Board notes that the Veteran's list of service-connected disabilities was the same in December 2005 as it was in January 2009.  RO documentation, including rating codesheets, indicates that the psychiatric pathology was associated with a service-connected back disability; service connection for the back disability has been with the same rating since December 2005.  Even with consideration of some changes in the service-connected disabilities over time, the Board finds no compelling reason to conclude that the basis of the RO's award of service-connection for a mood disorder arose at a time later than the December 2005 date of filing of the claim.  For these reasons, the Board finds that an effective date of December 30, 2005 (but no earlier) is warranted for the grant of service connection for mood disorder.  


ORDER

The appeal challenging the propriety of the reduction in the rating for the Veteran's right hip DJD he from 40 percent to 10 percent, effective May 1, 2010, is denied.

The appeal challenging the propriety of the reduction in the rating for the Veteran's left hip DJD from 40 percent to 10 percent, effective May 1, 2010, is denied.

An effective date of December 30, 2005 (but no earlier) is granted for the award of service connection for a mood disorder, subject to the regulations governing payment of monetary awards.


REMAND

Increases in the 'Staged' Ratings for Esophageal Reflux With Status Post Scars

The Veteran seeks an effective date prior to January 28, 2009, for the assignment of a 30 percent rating for his esophageal reflux with status post scars.  His primary argument is that the correspondence received by VA on January 28, 2009 is not the earliest still-pending claim pertinent to this matter, but that his appeal of the initial rating assigned with the grant of service connection for esophageal reflux with status post scars remains pending.  As discussed above, the Board has determined that an October 2008 written submission from M.L. may properly be considered a substantive appeal perfecting an appeal regarding the initial rating assigned that was addressed in the August 2008 SOC.

The Board has thus determined that an appeal seeking increased ratings throughout the period dating back to the December 2005 effective date for the grant of service connection is on appeal.  

At present, a 10 percent rating is assigned for the period prior to January 28, 2009, and a 30 percent rating thereafter.

A December 2007 VA examination report appears to show that the Veteran was experiencing worsening symptoms of esophageal reflux, but specifically denied experiencing dysphagia.  A March 2009 VA examination report shows further worsening of the esophageal reflux symptoms, specifically including persistently recurrent epigastric distress with pyrosis, and regurgitation, but without a specific indication of dysphagia.  A May 2010 VA examination report again shows further worsening of symptoms, and specifically indicates that the Veteran was experiencing dysphagia.  The evidence currently of record indicates that the Veteran began experiencing dysphagia at some point after December 2007, but it is unclear as to when it began.  As the onset of dysphagia is one of the required elements for assignment of a 30 percent rating, the Board must attempt to determine the timing of the onset of dysphagia.  Currently, a 30 percent rating for esophageal reflux is in effect from January 28, 2009; onset of dysphagia at any point prior to that date would impact on whether the 30 percent rating was warranted prior to January 28, 2009.

Significantly, the March 2009 VA examination report indicates that the Veteran had "started with a gastroenterologist a few months ago, and he is seeing that provider every three to four weeks at present."  Although a single diagnostic imaging report from January 2009 (ordered by a Dr. Goodear) has been submitted by the Veteran for the record, the full set of pertinent private treatment records is not in the record, and there is no indication of an attempt to obtain such records (a September 2009 private medical opinion plus July and August 2010 private treatment records pertaining to esophageal reflux were later submitted, but do not constitute the complete set of medical records that appears to be outstanding).  Development to secure such records is necessary.

As this issue must be remanded for additional development, the Board also finds it reasonable to afford the Veteran a new VA examination to assess the current severity of his esophageal reflux; his most recent VA examination addressing this issue was in May 2010, approximately four years ago.

Service Connection Issues

The issues of service connection for a skin disorder of the right foot, residuals of heart attacks with scarring, hypertension, residuals of kidney cancer, and sleep apnea are before the Board through an unusual procedural history, as discussed above.  The Board has concluded that an October 2008 correspondence perfected an appeal on several issues, establishing that these service connection issues are in appellate status.  Earlier, the Veteran was repeatedly told by the RO (including in December 2008 and in June 2011 correspondence) that none of these issues are in appellate status.  As the Veteran has been unequivocally instructed by the RO for over five years that these issues were not in appellate status, due process requires that the Veteran be advised of the Board's determination that they are in appellate status prior to any final Board decision.  

None of the service connection issues currently in appellate status was certified to the Board; none has been the subject of argument presented by the Veteran and his representative in the more than five years since the Veteran was informed that the service connection claims were not in appellate status and that the appeal period had expired.  Hence, the Veteran and his agent should be provided reasonable opportunity to submit argument and evidence as to the issues (followed by RO readjudication).   
Furthermore, additional development is warranted before fully informed appellate review may proceed on these issues.  The record documents that the Veteran receives medical treatment from VA and private medical providers.  The most recent VA medical records in the record are dated in August 2011.  Updated VA records are constructively of record, may be pertinent evidence in the matters at hand, and must be secured.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Concerning the claim of service connection for a skin disorder of the right foot, an essential element of this claim the Veteran must establish is that he has (or during the pendency of the appeal has had) such disorder.  In light of evidence in the STRs showing potentially pertinent symptoms, the RO should ask the Veteran to submit any available evidence that such disability has existed during the pendency of the claim.   

Concerning the hypertension and heart disease issues, the Veteran's arguments direct attention to his February 1996 service retirement examination (following 24 years of active duty service) when a chest X-ray found "linear density, L heart border scar vs. atelectasis" and the blood pressure reported "158/88"  that suggests elevation relative to the readings on examinations in the earlier years of his service.  One of the Veteran's contentions in this case is that he actually suffered a number of small heart attacks during active duty service for which no medical diagnosis was documented, but that consequent damage and scarring of his heart had taken place prior to the conclusion of his active duty service; the X-ray findings involving the Veteran's heart at separation from active duty service may be pertinent to the Veteran's medical theory and raise pertinent medical questions.  The "158/88" blood pressure reading at the conclusion of service in February 1996 approaches the threshold for establishing hypertension.  For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  The Veteran has not yet been afforded a VA examination with medical opinion addressing the contention that his current claimed hypertension or heart disease was incurred service or is secondary to a service-connected disability.  Under the circumstances, the Board finds that a VA examination with medical opinion is warranted to address these matters.

Concerning sleep apnea, the Veteran's contentions have included the suggestion that it may be secondary to his esophageal reflux; service connection has now been established for esophageal reflux and it does not appear that this secondary service connection theory of entitlement has been adjudicated by the AOJ.  

Earlier Effective Dates for TDIU and DEA

Regarding the effective date for the award of a TDIU rating and for DEA, the Board notes that the effective date of an award based on a claim for increase is the date of the claim or the date on which entitlement arose, whichever is later.  In this case, the Veteran has been awarded a TDIU rating with DEA from January 28, 2009.  The Veteran's representative has raised a theory of entitlement for an earlier effective date for a TDIU rating claiming that the Veteran's TDIU award should be considered as having been raised as part of his December 2005 claim for various disability benefits, including in connection with esophageal reflux and psychiatric disorder.  The severity / initial rating assignment for the esophageal reflux with status post scars is a matter with additional development pending as part of this remand.  The initial rating assigned for psychiatric disability also remains pending on appeal following the Board's revision of the effective date for the grant of service connection above.  Appeals of several service connection claims raised in December 2005 also remain pending and are being remanded by the Board at this time.  These matters are inextricably intertwined with the claims for an earlier effective date for a TDIU rating and for DEA, and consideration of the effective  date for TDIU must be deferred pending resolution of the other issues.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should review the record and take all necessary action to ensure compliance with all VCAA notice and assistance requirements with respect to the issues remaining on appeal.
2.  The AOJ should provide the Veteran and his representative the opportunity to review and develop, including the submission of argument and evidence pertaining to, his perfected appeal on the issues of service connection for (a) a skin disorder of the right foot, (b) residuals of heart attacks with scarring, (c) hypertension, (d) residuals of kidney cancer, and (e) sleep apnea, to include as secondary to esophageal reflux.  (This should include the AOJ asking the Veteran to submit or identify any new evidence or testimony concerning symptom manifestations or diagnoses pertinent to establishing the existence of a skin disorder of the right foot during the pendency of this appeal.)

3.  The RO should ask the Veteran to identify all providers of evaluation and/or treatment (VA and non-VA) he has received for hiatal hernia /esophageal reflux with status post scars since 2005, and to submit authorization forms for VA to secure records of such evaluations and treatment from any (and all) private providers.  In particular, the RO should request that the Veteran submit an authorization form for VA to secure the complete set of treatment records from Dr. Gregory Goodear.  The RO should secure complete clinical records of the evaluations and treatment from all providers identified.  If any records requested are unavailable, the reason for their unavailability must be explained for the record.

4.  The AOJ should obtain for the record copies of all VA records (those not already associated with the claims file) pertaining to treatment the Veteran has received for the disabilities on appeal since August 2011.  

5.  Thereafter, the RO should arrange for the Veteran to be examined by a cardiologist or internist to determine the existence, nature, and likely etiology of the claimed hypertension and heart disabilities / heart-attack residuals.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a) What is the likely etiology of the Veteran's hypertension?  Specifically, is it at least as likely as not (a 50% or better probability) that the Veteran has hypertension related to his active military service?

(b) Please identify (by diagnosis) each heart disorder found,  What is the likely etiology for each heart disease diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that any current heart disability entity is related to the Veteran's active military service?  In answering this question, please discuss the significance (if any) of the February 1996 X-ray finding of "linear density, L heart border..." and the Veteran's contention that he suffered small heart attacks during his active duty service.

(c) If hypertension and/or a diagnosed heart disorder/disease are determined to not be directly related to the Veteran's service, please opine whether it is at least as likely as not (a 50% or better probability) that such were caused or aggravated by service-connected disability.

The examiner must explain the rationale for all opinions,.

6.  The RO should also arrange for the Veteran to be examined by an appropriate physician to determine the severity of his hiatal hernia with esophageal reflux with status post scars.  The record should be reviewed and a full medical history elicited.  All indicated studies should be performed, and clinical findings should be described in detail.  The examiner must indicate whether the following symptoms are present, and to what extent: pain, vomiting, material weight loss, hematemesis or melena with moderate anemia, epigastric distress with dysphagia, pyrosis, regurgitation, and substernal or arm or shoulder pain.  The examiner provide rationale for all opinions.

7.  The RO should then review the record and readjudicate the claims remaining on appeal (including the effective date for a TDIU rating and DEA in light of the development completed and determinations made regarding the disability rating issues).  If any remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his agent opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


